REQUESTED BY: Dear Senator Johnson:
This is in reply to your inquiry concerning the constitutionality of LB 164 as it would amend the Bingo Act in the following respects:
   (a) Forbid a licensed organization to conduct bingo outside the county in which the organization has its principal office.
   (b) Forbid a licensed organization to hold more than fourteen bingo occasions per month.
   (c) Forbid more than three bingo occasions per week within the same structure or building, with the exception of allowing an additional two limited period bingos per year. If it is shown that there are no other suitable structures available, the local governing unit which the structure is in may allow more than three bingo occasions per week.
   (d) Declare that profits from the sale of food or beverage must be paid to the licensed organizations conducting the bingo occasion. No compensation shall be paid to any persons for the operation of concessions.
   (e) Allow for the hiring of custodial personnel for bingo occasions, and also the hiring of security personnel.
   (f) Eliminate the requirement of bingoing immediately on the last number.
   (g) Provide for the payment of the tax on gross receipts to the Clerk of the political subdivision in which the occasion is held.
   (h) Delete from section 9-126 of the Act the provision that lawful purpose shall not include: The erection, acquisition, improvement, maintenance, or repair of any real property, unless the license issuing authority specifically authorizes such expenditures after finding that the property will be used exclusively for charitable purposes or one or more of the purposes.
   (i) Delete from section 9-158 the provision that: The person who accounts for bingo gross receipts and profits shall be a different person than the person who accounts for other revenue of an organization.
(j) Provide for a civil action in the event of violations.
(k) Declare an emergency.
In 1958, section 24 of Article III of the Nebraska Constitution was amended to authorize the Legislature to provide for the licensing and regulation of bingo games conducted by non-profit associations which have been in existence for a period of five years immediately proceeding the application for license.
From our examination of the provisions of LB 164, as it would amend the existing Bingo Act, it is our opinion that it does not violate the provisions of Article III, section 24 of the Constitution, and we see no apparent violation of any other provisions of the Constitution.